\IO'\

00

10
1'1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

`_ ». .

McGREGOR W. SCOTT
United States Attorney
MATTHEW M. YELOVICH

ROGER YANG ‘ D
Assistant United States Attorneys ' F\ ' '

501 I Street, Suite 10-100 ‘
Sacramento, CA 95814
Telephone: (916) 5 54-2700

Facsimile: (916) 554-2900

Attorneys for'Plaintiff
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NOS.
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

6501 14th Street, Rio Linda, CA 2:18-SW-0276 EFB,
2429 Yreka Ave., Sacramento, CA 2:18-SW-0277 EFB,
7471 53rd Ave., Sacramento, CA 2:18-SW-0278 EFB,
9217 Silverdale Ct., Sacramento, CA 2:18-SW-.0279 EFB,
1240 E St., Rio Linda, CA and 2:18-SW-0314 EFB,
The person of Heidi Phong 2:18-SW-1279 AC
Vehicle VIN 5FNRL5H91GB156249 2:18-SW-1280 AC
5725 Aspen Grove Ln., Elk Grove, CA 2:18-SW~1281 AC

fPROPGS‘EU] ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

 

 

Upon application of the United States of America and good cause having been shoWn,
///
///
///
///

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

mt ¢_//2%/207 7 @/)

The Honorable Carolyn K. Delaney
UNITED STATES MAGISTRATE JU GE

[PRoPosED] ORDER To UNSEAL SEARCH WARRANTS

 

 

